Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  November 4, 2014                                                                    Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149567(65)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  CHABAD-LUBAVITCH OF MICHIGAN,                                                    Bridget M. McCormack
               Plaintiff-Appellee,                                                       David F. Viviano,
                                                                                                       Justices
                                                             SC: 149567
  v                                                          COA: 312037
                                                             Oakland CC: 2012-126333-CH
  DR. DOV SCHUCHMAN, KEN KOHN, DORENE
  SOBCZAK, NEIL CRAFT, ANDREA
  FEUEREISEN, DALE GOODMAN, LEAH RUBY,
  ELIMELECH SILBERBERG, SARA TUGMAN
  BAIS CHABAD TORAH, and CONREGATION
  BAIS CHABAD OF WEST BLOOMFIELD,
             Defendants-Appellants.
  __________________________________________/

        On order of the Chief Justice, the motion for the temporary admission of L. Martin
  Nussbaum to practice pro hac vice under MCR 8.126(A) is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 4, 2014